DISMISS; Opinion Filed October 20, 2016.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00121-CV

  DELTA FLEX PARTNERS, LLC AND DELTA HEALTHCARE PLACEMENT, LLC
            D/B/A DELTA HEALTHCARE PROVIDERS, Appellants
                                V.
 CHRISTIAN DODGE D/B/A PRN HOME HEALTH AND HOSPICE SERVICES A/K/A
 PRN HOME HEALTH CARE A/K/A PRN HOME HEALTH AND HOSPICE, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04917

                             MEMORANDUM OPINION
                          Before Justices Lang, Lang-Miers, and Myers
                                    Opinion by Justice Lang


       The Court has before it appellant’s October 13, 2016 motion to dismiss the appeal in

which appellant states the parties have agreed to a dismissal. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Douglas S. Lang/
160121F.P05                                      DOUGLAS S. LANG
                                                 JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DELTA FLEX PARTNERS, LLC AND                        On Appeal from the 116th Judicial District
DELTA HEALTHCARE PLACEMENT,                         Court, Dallas County, Texas
LLC D/B/A DELTA HEALTHCARE                          Trial Court Cause No. DC-15-04917.
PROVIDERS, Appellants                               Opinion delivered by Justice Lang. Justices
                                                    Lang-Miers and Myers participating.
No. 05-16-00121-CV         V.

CHRISTIAN DODGE D/B/A PRN HOME
HEALTH AND HOSPICE SERVICES
A/K/A PRN HOME HEALTH CARE
A/K/A PRN HOME HEALTH AND
HOSPICE, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that, based on the agreement of the parties, each party bear its own costs
of this appeal.

Judgment entered this 20th day of October, 2016.




                                              –2–